DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Provided is an image processing device” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities: “RGB” should be spelled out for at least the first instance in the claim. Appropriate correction is required.
8 is objected to because of the following informalities: “HSV”, “HLS”, “YCbCr” should be spelled out for at least the first instance in the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 20180336664 A1).

As to claim 1, Ono discloses an image processing device (FIG. 2) comprising: 
an acquisition unit (FIG. 2, image processing circuit 9) configured to acquire a first image data that is captured based on visible light and a second image data that is captured based on infrared light (FIG. 3; see [0077]); 
a composition coefficient calculating unit (FIG. 2, control circuit 10) configured to calculate a composition coefficient based on the second image data and a third image data including a luminance information that is extracted from the first image data (FIG. 7, step 703; see [0070], In step S703, the control circuit 10 determines a composition ratio of the visible light image to the infrared light image based on a pixel value of the difference image smoothed in step S701 (in other words, the luminance difference between the visible light image and the infrared light image)); and 
a composition unit (FIG. 2, image processing circuit 9, control circuit 10; see [0031]) configured to calculate a fourth image data by a weighted addition of the second image data and the luminance information by using the composition coefficient (FIG. 7, step 704; see [0071]).

claim 2, Ono further discloses wherein the composition coefficient calculating unit calculates the composition coefficient by subtracting a value based on the luminance information from a value based on the second image data see [0070], In step S703, the control circuit 10 determines a composition ratio of the visible light image to the infrared light image based on a pixel value of the difference image smoothed in step S701 (in other words, the luminance difference between the visible light image and the infrared light image)).

As to claim 3, Ono further discloses wherein the composition coefficient calculating unit performs a normalization that converts the composition coefficient into a value in a predetermined range (see [0070], The composition ratio takes a value of 0 to 1).

As to claim 7, Ono further discloses wherein the first image data is a color image data based on an RGB model (FIG. 10 and [0077]).

As to claim 9, Ono further discloses an imaging system (FIG. 2, image capturing apparatus 200) comprising: 
an imaging device configured to perform capturing of the first image data based on the visible light and the second image data based on the infrared light (FIG. 2 and [0029]-[0032]; FIG. 10 and [0077]); and 
the image processing device according to claim 1 (see rejection of claim 1 above).

claim 11, method claim 11 corresponds to apparatus claim 1, recite the same features as those recited in claim 1 and is therefore rejected for the same reasons used above in rejecting claim 1. 

As to claim 12, non-transitory storage medium 12 corresponds to apparatus claim 1, recite the same features as those recited in claim 1 and is therefore rejected for the same reasons used above in rejecting claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20180336664 A1) in view of Luo et al (US 20200357104 A1).

As to claim 4, Ono fails to explicitly disclose wherein the composition coefficient calculating unit performs a calculation of the composition coefficient after adjusting a contrast difference between the second image data and the luminance information.
However, Luo teaches wherein the composition coefficient calculating unit performs a calculation of the composition coefficient after adjusting a contrast difference between the second image data and the luminance information (see [0030] and [0066]).
(Luo; [0006], [0030]).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20180336664 A1) in view of Jelley et al (US 20090002475 A1).

As to claim 5, Ono fails to explicitly disclose further comprising: a first converting unit configured to generate the third image data by extracting the luminance information and a color information from the first image data; and a second converting unit configured to generate a fifth image data by adding the color information to the fourth image data.
However, Jelley teaches further comprising: a first converting unit configured to generate the third image data by extracting the luminance information and a color information from the first image data (FIG. 2A, first color space converter 231; see [0031]); and 
a second converting unit configured to generate a fifth image data by adding the color information to the fourth image data (FIG. 2A, second color space converter 233; see [0033]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ono using Jelley’s teachings to include a (Jelley; Abstract and [0035]).

As to claim 8, Ono fails to explicitly disclose wherein the third image data is a color image data based on an HSV model, an HLS model, or a YCbCr model.
However, Jelley teaches wherein the third image data is a color image data based on an HSV model, an HLS model, or a YCbCr model (see [0033]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ono using Jelley’s teachings to include wherein the third image data is a color image data based on an HSV model, an HLS model, or a YCbCr model in order to a final composite image with improved image quality, image detail, and a reduction in shadows (Jelley; Abstract and [0035]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20180336664 A1) in view of Tokizaki et al (US 20200053297 A1).

As to claim 6, Ono further discloses wherein the composition unit performs a calculation of the fourth image data based on an equation (see [0071], equation (5)):
where (x, y) represents a coordinate of a pixel, V(x, y) represents a value of the luminance information, IR(x, y) represents a value of the second image data, map(x, y) (see [0037], [0039], [0071]).
Ono fails to explicitly disclose V′(x, y)=IR(x, y).(1 - map(x, y))+V(x, y).map(x, y).
However, it would have been obvious to one of ordinary skills in the art to get V′(x, y)=IR(x, y).(1 - map(x, y))+V(x, y).map(x, y) by rewriting the equation (5) disclosed by Ono by simply setting α =1-β, so that YC=αY2+(1−α)Y1 becomes YC=(1-β)Y2+(1−(1-β))Y1 = (1-β)Y2+ βY1; note that α and β are inversely proportional [when α =0, β = 1 and when α =1, β=0] and therefore β is also a composition coefficient.
This is further evidenced by Tokizaki which teaches V′(x, y)=IR(x, y).(1 - map(x, y))+V(x, y).map(x, y) (FIG. 19 and [0382], fusion1_out=β(VIS)+(1−β)(SWIR))
where (x, y) represents a coordinate of a pixel, V(x, y) represents a value of the luminance information, IR(x, y) represents a value of the second image data, map(x, y) represents the composition coefficient, and V′(x, y) represents a value of the fourth image data (see [0383]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ono using Tokizaki’s teachings to include V′(x, y)=IR(x, y).(1 - map(x, y))+V(x, y).map(x, y) in order to generate a quality-improved image (Tokizaki; [0013]-[0014]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20180336664 A1) in view of Fujikawa (US 20180197022 A1).

claim 10, Ono further discloses an imaging device configured to perform capturing of the first image data based on the visible light and the second image data based on the infrared light (FIG. 2 and [0029]-[0032]; FIG. 10 and [0077]); and 
the image processing device according to claim 1 (see rejection of claim 1 above).
Ono fails to explicitly disclose a moving body comprising: 
the imaging device;
the image processing device;
a distance information acquisition unit configured to acquire distance information on a distance to an object, from a parallax image based on signals from the imaging device; and 
a control unit configured to control the moving body based on the distance information.
However, Fujikawa teaches a moving body (FIGS. 1-2 and [0050]-[0052], vehicle) comprising: 
the imaging device (FIGS. 1-2; see [0050]-[0052]);
the image processing device (FIGS. 1-2; see [0058]);
a distance information acquisition unit configured to acquire distance information on a distance to an object, from a parallax image based on signals from the imaging device (FIGS. 1-3; see [0073]); and 
a control unit configured to control the moving body based on the distance information (FIGS. 1-3; [0056] The control unit 30 performs overall control of the travel assistance device 100; see [0069]-[0070], [0073]; see FIG. 6, illustrating a flow of a process in the travel assistance device 100).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ono using Fujikawa’s teachings to include a (Fujikawa; [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482